    Case 19-11823       110 Filed 09/09/20
                    Doc 106
          Case 1:20-cv-11742-RWZ  09/23/20
                                   DocumentEntered   09/23/20
                                             1 Filed09/09/20  15:09:57
                                                      09/23/2016:50:12
                                                                Page 1 ofDesc
                                                                          21 Main
                             Document
                              Document PagePage13
                                                1 of 33
                                                     1




                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS

  In re:
  ERIC A. BEARD,                                Ch. 13
    Debtor                                      19-11823-JEB


                            Proceeding Memorandum and Order

MATTER:
#93 Motion of Debtor for Summary Judgment Re: #23 Objection of Metropolitan Life Insurance
Company to Homestead Exemption

Decision set forth more fully as follows:
Hearing held. For the reasons set forth on the record, the Motion for Summary Judgment is denied.
The parties are directed to file a joint pretrial memorandum by October 9, 2020 containing the
information required pursuant to the Pretrial Order dated February 7, 2020. The Court will
schedule a further pretrial hearing after the joint pretrial memorandum is filed.

                                                By the Court,




                                                Janet E. Bostwick
                                                United States Bankruptcy Judge

                                                Dated: 9/9/2020




                                                                                                    13
   Case
Case       19-11823
        19-11823
          Case         DocDoc110
                              107 Filed
                 1:20-cv-11742-RWZ Filed 09/23/20
                                         09/23/20
                                          DocumentEntered
                                                    1 Filed09/23/20
                                                   Entered  09/23/2014:43:31
                                                             09/23/20  Page 2 Desc
                                                                     15:09:57    21 Main
                                                                              ofDesc Main
Official Form 17A (12/14)           Document Page
                                  Document        Page14
                                                       1 of
                                                         of333


                                      United States Bankruptcy Court
                                         District of Massachusetts

 In re : Beard, Eric A.,
                                                             Case No. 19-11823_______

                                                             Chapter 13
                                  Debtor

                             [Caption as in Form 16A, 16B, or 16D, as appropriate]

                        NOTICE OF APPEAL AND STATEMENT OF ELECTION

Part 1: Identify the appellant(s)

     1.    Name(s) of appellant(s): Beard, Eric A.

     2.    Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject of this appeal:

          For appeals in an adversary proceeding.                      For appeals in a bankruptcy case and not in an adversary
          [ ] Plaintiff                                                proceeding.
          [ ] Defendant                                                [X] Debtor
          [ ] Other (describe) ________________________                [ ] Creditor
                                                                       [ ] Trustee
                                                                       [ ] Other (describe) ________________________


Part 2: Identify the subject of this appeal

     1. Describe the judgment, order, or decree appealed from: Order on Debtor's Motion for Summary Judgment (Doc. 106)

     2. State the date on which the judgment, order, or decree was entered: September 9, 2020_______

Part 3: Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names, addresses, and telephone numbers
of their attorneys (attach additional pages if necessary):

1.    Party:       Metropolitan Life Insurance             Attorney:        Kevin C. Cain, Esq.
                   Company
                                                                            Sulloway & Hollis, PLLC
                                                                            50 Cabot Street, Suite 204
                                                                            Needham, MA 02494
                                                                            (781) 320-5441

2.    Party:                                               Attorney:




                                                                                                                                  14
   Case
Case       19-11823
        19-11823
          Case         DocDoc110
                              107 Filed
                 1:20-cv-11742-RWZ Filed 09/23/20
                                         09/23/20
                                          DocumentEntered
                                                    1 Filed09/23/20
                                                   Entered  09/23/2014:43:31
                                                             09/23/20  Page 3 Desc
                                                                     15:09:57    21 Main
                                                                              ofDesc Main
Official Form 17A (12/14)           Document Page
                                  Document        Page15
                                                       2 of
                                                         of333


 Part 4: Optional election to have appeal heard by District Court (applicable only in
 certain districts)

 If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate Panel will hear this appeal
 unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the appeal heard by the United States District Court. If an
 appellant filing this notice wishes to have the appeal heard by the United States District Court, check below. Do not check the
 box if the appellant wishes the Bankruptcy Appellate Panel to hear the appeal.

          [X] Appellant(s) elect to have the appeal heard by the United States District Court rather than by the Bankruptcy
          Appellate Panel.


 Part 5: Sign below

/s/ Matthew M. Hamel                                                Date       September 23, 2020
Signature of attorney for appellant(s) (or appellant(s)
if not represented by an attorney)

Name, address, and telephone number of attorney
(or appellant(s) if not represented by an attorney):
Matthew M. Hamel, Esq. BBO# 697773
Ravosa Law Offices, P.C.
1 South Avenue, Natick, MA 01760
(508) 655-3013




 Fee waiver notice: If appellant is a child support creditor or its representative and appellant has filed the form specified in §
 304(g) of the Bankruptcy Reform Act of 1994, no fee is required.




                                                                                                                                 15
    Case 19-11823       110 Filed 09/23/20
                    Doc 107
                        106
          Case 1:20-cv-11742-RWZ  09/09/20
                                   DocumentEntered
                                             1 Filed09/23/20
                                                     09/09/20 15:09:57
                                                      09/23/2014:43:31
                                                              16:50:12
                                                                Page 4 ofDesc
                                                                          21 Main
                             Document
                              Document PagePage16
                                                1 of 33
                                                3    1
                                                     3




                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS

  In re:
  ERIC A. BEARD,                                Ch. 13
    Debtor                                      19-11823-JEB


                            Proceeding Memorandum and Order

MATTER:
#93 Motion of Debtor for Summary Judgment Re: #23 Objection of Metropolitan Life Insurance
Company to Homestead Exemption

Decision set forth more fully as follows:
Hearing held. For the reasons set forth on the record, the Motion for Summary Judgment is denied.
The parties are directed to file a joint pretrial memorandum by October 9, 2020 containing the
information required pursuant to the Pretrial Order dated February 7, 2020. The Court will
schedule a further pretrial hearing after the joint pretrial memorandum is filed.

                                                By the Court,




                                                Janet E. Bostwick
                                                United States Bankruptcy Judge

                                                Dated: 9/9/2020




                                                                                                    16
 Case
Case   19-11823
     19-11823     Doc
                Doc   110 Filed
                    107-1    Filed 09/23/20
        Case 1:20-cv-11742-RWZ     09/23/20  Entered
                                    DocumentEntered    09/23/20
                                              1 Filed09/23/20   15:09:57
                                                        09/23/2014:43:31   Desc
                                                                            21 Main
                                                                  Page 5 ofDesc Motion
                         for Document      PagePage
                             Leave to Appeal    17 of 133of 8



                               UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MASSACHUSETTS

______________________________
                                                 )
IN RE:                                           )               CHAPTER 13
                                                 )               CASE NO. 19-11823-JEB
ERIC A. BEARD,                                   )
                                                 )
                                                 )
                 Debtor                          )
                                                 )

                                 MOTION FOR LEAVE TO APPEAL

To the Honorable United States District Judge:

         Now comes the Debtor, Eric A. Beard (“Debtor”), and respectfully moves this Honorable

Court, pursuant to Fed. R. Bankr. P. 8004(a) to grant this Motion for Leave to Appeal the Bankruptcy

Court’s Order denying the Debtor’s Motion for Summary Judgment pursuant to 28 U.S.C. §

158(a)(3). In support thereof, and in conformity with Fed. R. Bankr. P. 8004(b)(1), the Debtor states

as follows.

                               RELEVANT FACTUAL BACKGROUND

    1. The Debtor’s Motion for Summary Judgment was filed in the context of a contested matter

         between the Debtor and Metropolitan Life Insurance Company (“Creditor”) relative to the

         Creditor’s Objection to the Debtor’s homestead exemption.

    2. The Creditor, prior to the filing of the instant bankruptcy case, brought an action and obtained

         a judgment, on a count of unjust enrichment, against the Debtor, in the amount of

         $217,000.00, in the United States District Court for the District of Massachusetts (Civil

         Action No. 16-11782-PBS) based on a mistaken overpayment of life insurance proceeds by

         the Creditor to the Debtor (“the prior civil litigation”).




                                                                                                          17
Case
 Case19-11823
       19-11823 Doc
                  Doc
                    107-1
                      110 Filed
                             Filed 09/23/20
        Case 1:20-cv-11742-RWZ     09/23/20
                                    DocumentEntered
                                             Entered
                                              1 Filed09/23/20
                                                       09/23/20
                                                        09/23/2014:43:31
                                                                15:09:57
                                                                  Page 6 ofDesc
                                                                           Desc
                                                                            21 Main
                                                                                Motion
                         for Document
                             Leave to Appeal
                                           PagePage
                                                18 of 233of 8



    3. However, prior to the conclusion of the civil litigation, and indeed before its commencement,

        the Debtor spent the overpayment proceeds, in material part, on needed renovations to his

        primary residence.

    4. The Creditor maintained throughout the prior civil litigation that it mistakenly overpaid the

        Debtor on the Debtor’s father’s life insurance policy (on which policy the Debtor was named

        as the sole beneficiary), due in sole part to a mistake made by the United States Office of

        Personnel Management (“OPM”) which listed an incorrect date of death for the decedent,

        thereby altering the amount of money due to the Debtor under the life insurance policy. 1

    5. On May 29, 2019, the Debtor filed a Voluntary Petition under Chapter 13 of the United States

        Bankruptcy Code.

    6. On July 3, 2019, the Debtor filed, among other things, his Schedule C, listing a claimed

        homestead exemption, pursuant to Mass. Gen. Laws c. 188 § 3, in the amount of

        $292,316.47, 2 pursuant to a Declaration of Homestead duly recorded in the Middlesex

        (Southern District) Registry of Deeds, in Book 68329, Page 383.

    7. Creditor filed an Objection to the Debtor’s Claim of Homestead on August 8, 2019, alleging

        two arguments: (1) that the homestead exemption does not apply to Creditor’s mistaken

        disbursement of funds; and (2) that the homestead exemption should be reduced, by operation

        of 11 U.S.C. § 522(o), by the amount of Creditor’s Claim. Both arguments contain allegations

        of fraud on the part of the Debtor, allegations not made in the prior civil litigation.

    8. After engaging in discovery, the Debtor brought a timely motion for summary judgment on all

        of the Creditor’s arguments.



1
  Said policy was administered by the Creditor pursuant to the Federal Employees Group Life Insurance Act (“FEGLIA”).
The Debtor’s father was an employee of the Federal Government, working for the United States Postal Service.
2
  See: In re: Eric A. Beard, Doc. 14.



                                                          2
                                                                                                                        18
 Case
Case   19-11823
     19-11823     Doc
                Doc   110 Filed
                    107-1    Filed 09/23/20
        Case 1:20-cv-11742-RWZ     09/23/20  Entered
                                    DocumentEntered    09/23/20
                                              1 Filed09/23/20   15:09:57
                                                        09/23/2014:43:31   Desc
                                                                            21 Main
                                                                  Page 7 ofDesc Motion
                         for Document      PagePage
                             Leave to Appeal    19 of 333of 8



    9. The Debtor alleged that the issue of the Debtor’s allegedly-fraudulent intent was one which

       could have been litigated in the prior civil litigation and that, therefore, the Creditor was

       barred by res judicata from re-litigating the issue of fraud in the bankruptcy case.

    10. The Debtor further alleged that the Creditor’s showing of the Debtor’s allegedly-fraudulent

       intent was insufficient, as a matter of law, to put the issue into genuine dispute in light of the

       Debtor’s evidence of his lack of fraudulent intent, pursuant to the holding in Max Sugarman

       Funeral Home, Inc. v. A.D.B. Inv’rs, 926 F.2d 1248 (1st Cir. 1991).

    11. The Debtor also alleged that the principle of judicial estoppel should bar the Creditor’s change

       in position from the prior civil litigation, on which it obtained a judgment on the merits, to an

       inconsistent position asserted in the bankruptcy. The Debtor has elected to not pursue this

       issue on appeal.

    12. At the hearing on the Debtor’s Motion for Summary Judgment, the Bankruptcy Court granted

       the Motion on the Creditor’s state-law argument, holding that the relevant state law was pre-

       empted by federal law.

    13. However, on the Creditor’s 11 U.S.C. § 522(o) claim, the Bankruptcy Court held that Brown

       v. Felsen, 442 U.S. 127 (1979), and its progeny, applied because the 11 U.S.C. § 522(o) was

       similar to the issue raised therein (the bankruptcy discharge) and that, therefore, res judicata

       did not apply. The Debtor respectfully disputes this holding.

    14. The Bankruptcy Court further gave no weight to the Debtor’s sworn testimony contained in

       the record on Summary Judgment (seeming to allude that the Debtor should have included an

       affidavit – as opposed to the provided sworn answers to interrogatories) and held that the

       Creditor had met its burden of putting a material issue (that of the Debtor’s allegedly-

       fraudulent intent) in genuine dispute. The Debtor similarly respectfully disputes this holding.




                                                    3
                                                                                                            19
 Case
Case   19-11823
     19-11823     Doc
                Doc   110 Filed
                    107-1    Filed 09/23/20
        Case 1:20-cv-11742-RWZ     09/23/20  Entered
                                    DocumentEntered    09/23/20
                                              1 Filed09/23/20   15:09:57
                                                        09/23/2014:43:31   Desc
                                                                            21 Main
                                                                  Page 8 ofDesc Motion
                         for Document      PagePage
                             Leave to Appeal    20 of 433of 8



                                    QUESTIONS PRESENTED

    15. The Debtor’s appeal, if leave is granted, will concern the following questions:

           a. Does Brown v. Felsen’s exception to the applicability of res judicata in bankruptcy

               cases apply to actions brought under 11 U.S.C. § 522(o), and, if not, does res judicata

               bar the Creditor from litigating the issue of fraud in the Debtor’s bankruptcy case?;

               and

           b. Did the Bankruptcy Court commit reversible error in not giving any weight to the

               Debtor’s presentation of testimony in the form of sworn answers to interrogatories,

               instead of an affidavit(s), and in finding that the Creditor’s presented evidence was

               sufficient as a matter of law to put a material fact into genuine dispute?

                                         RELIEF SOUGHT

    16. The Debtor respectfully requests that this Honorable Court enter an Order Reversing the

       Bankruptcy Court’s denial of the Debtor’s Motion for Summary Judgment and Granting said

       Motion on all counts.

    17. Alternatively, the Debtor respectfully requests that this Honorable Court enter an Order

       Vacating the Bankruptcy Court’s Denial of the Debtor’s Motion for Summary Judgment and

       remanding the matter to the Bankruptcy Court for further proceedings consistent with this

       Court’s opinion.

                                            ARGUMENT

    18. The Debtor respectfully requests that this Honorable Court grant the Debtor’s Motion for

       Leave to appeal on the issue of res judicata as the issue is: (1) a controlling question of law;

       (2) on which there is substantial ground for difference of opinion; and (3) an appeal on which




                                                   4
                                                                                                          20
Case
 Case19-11823
       19-11823 Doc
                  Doc
                    107-1
                      110 Filed
                             Filed 09/23/20
        Case 1:20-cv-11742-RWZ     09/23/20
                                    DocumentEntered
                                             Entered
                                              1 Filed09/23/20
                                                       09/23/20
                                                        09/23/2014:43:31
                                                                15:09:57
                                                                  Page 9 ofDesc
                                                                           Desc
                                                                            21 Main
                                                                                Motion
                         for Document
                             Leave to Appeal
                                           PagePage
                                                21 of 533of 8



           basis will materially advance the ultimate termination of the litigation. 3

      19. The issue of res judicata controls the outcome of the litigation because, if the Court finds that

           the doctrine applies, then the Creditor would be precluded from bringing all of its charges

           against the Debtor to trial, all of which involve allegations of fraud.

      20. Res judicata, like the standing issue identified in Pacamor Bearings Inc. v. Minebea Co., Ltd.,

           892 F.Supp. 347, 361 (D.N.H. 1995), controls all issues in these proceedings.

      21. Furthermore, there exists substantial ground for difference of opinion on this issue because the

           issue has not been conclusively determined by appellate authority. See In re: Bank of New

           England at 653 (“(c)ircuit law limits the 'statutory anodyne' of certification to ‘rare cases,’

           ‘where the proposed intermediate appeal presents one or more difficult and pivotal questions

           of law not settled by controlling authority,’” (internal citations omitted)).

      22. The Creditor cited to Brown v. Felsen for the proposition that res judicata did not apply to

           these proceedings.

      23. However, Brown examined, and is typically cited in conjunction with, res judicata issues as

           they affect actions to consider dischargeability of debts (under 11 U.S.C. § 523) or denial of

           discharge actions. See In re Chew, 496 F.3d 11, 18 (“Brown is ‘generally regarded as a

           ‘narrow’ ‘exception to the general rule that claim preclusion does apply to bankruptcy

           proceedings.’ Accordingly, several circuits have recognized that Brown applies to the federal

           dischargeability issue, but not to the issues of definition of property in the estate which

           Congress has given the states a key role,’”).

      24. Creditor cited to no case law that expressly controls the issue of res judicata as applied to 11

           U.S.C. § 522(o), nor is the Debtor aware of any case law that expressly controls the issue.



3
    In re Bank of New England Corp., 218 B.R. 643, 652 (B.A.P. 1st Cir. 1998).



                                                             5
                                                                                                              21
 Case
Case   19-11823
     19-11823     Doc
                Doc    110 Filed
                     107-1
        Case 1:20-cv-11742-RWZFiled 09/23/20
                                    09/23/20  Entered
                                    Document Entered
                                              1        09/23/20
                                                 Filed 09/23/20 15:09:57
                                                       09/23/20 14:43:31  Desc
                                                                          Desc
                                                                 Page 10 of 21 Main
                                                                               Motion
                          for Document      PagePage
                              Leave to Appeal   22 of 633of 8



    25. The Debtor cited to In re Chew for the proposition that the proceedings at bar more closely

       resemble those in Chew than they do the Brown facts, but the Debtor concedes that the facts

       of the case at bar do not exactly mirror those in Chew, therefore, room for difference of

       opinion exists.

    26. Lastly, the Debtor avers that invocation of res judicata, will end the litigation.

    27. If the Creditor is barred from asserting its fraud theories in the bankruptcy, the Bankruptcy

       Court will have no option but to dismiss the Creditor’s Objection, thereby ending this

       contested matter.

    28. The Debtor respectfully requests that this Honorable Court Grant the Debtor’s Motion for

       Leave to appeal on the issue of the sufficiency, as a matter of law, of the evidence presented

       by the Creditor on the record on Summary Judgment because the ruling constitutes a collateral

       order, worthy of review at this stage of the proceedings.

    29. As the 1st Circuit B.A.P. held in Bank of New England Corp.at 649, “the First Circuit's model

       for identifying collateral orders is four-pronged. To qualify as a reviewable collateral order,

       the summary judgment order on Count VI must have: (1) conclusively determined, (2) an

       important legal question, (3) completely separate from the merits of the primary action, and

       (4) be effectively unreviewable on appeal from a final judgment on the remaining counts.”

    30. In denying the Debtor’s Motion for Summary Judgment on this issue, the Bankruptcy Court

       conclusively ruled that the evidence presented by the Creditor was sufficient to put a material

       fact into genuine dispute, despite controlling case law and the furnishment of evidence by the

       Debtor suggesting a non-fraudulent motive.

    31. This question is important because the ruling appears, in the Debtor’s opinion, with due

       respect to the Honorable Bankruptcy Court Judge, to go against established First Circuit




                                                     6
                                                                                                         22
 Case
Case   19-11823
     19-11823     Doc
                Doc    110 Filed
                     107-1
        Case 1:20-cv-11742-RWZFiled 09/23/20
                                    09/23/20  Entered
                                    Document Entered
                                              1        09/23/20
                                                 Filed 09/23/20 15:09:57
                                                       09/23/20 14:43:31  Desc
                                                                          Desc
                                                                 Page 11 of 21 Main
                                                                               Motion
                          for Document      PagePage
                              Leave to Appeal   23 of 733of 8



       precedent regarding the sufficiency of evidence presented at Summary Judgment.

    32. The Creditor, in support of its attempt to put the issue of the Debtor’s intent into genuine

       dispute, cited solely to allegedly-perceived “badges of fraud” in the facts of the prior civil

       litigation, as summarized in the Findings of Fact and Conclusions of Law issued by the

       District Court in said prior litigation.

    33. The Debtor cited extensive testimony, in the form of sworn answers to interrogatories

       regarding his non-fraudulent intent in spending the overpayment proceeds (that he was simply

       trying to make his then-dilapidated house livable), and further cited to the holding in

       Sugarman Funeral Homes that a party may only rely on badges of fraud to prove fraudulent

       intent in the absence of significant clear evidence of a legitimate supervening purpose.

    34. The Debtor believes that the evidence presented by the Creditor was insufficient, as a matter

       of law, in light of the Debtor’s proffered evidence of a legitimate supervening purpose, to

       remove the issue of the Debtor’s intent from genuine dispute.

    35. Furthermore, the question of sufficiency of evidence is wholly separate and distinct from the

       underlying causes of action, as it turns on an interpretation of Fed. R. Civ. P. 56, made

       applicable to bankruptcy proceedings by Fed. R. Bankr. P. 7056 and Fed. R. Bankr. P.

       9014(c), and not on any substantive issues relevant to the contested matter.

    36. Lastly, the issue will be unreviewable on appeal from a final, post-trial, judgment because an

       appeal post-trial would concern the record presented at trial, rather than the record presented

       on Summary Judgment.

                                           COPY OF ORDER

    37. Pursuant to Fed. R. Bankr. P. 8004(b)(1)(E), a copy of the Bankruptcy Court Order

       accompanies this Motion for Leave to Appeal.




                                                    7
                                                                                                         23
 Case
Case   19-11823
     19-11823     Doc
                Doc    110 Filed
                     107-1
        Case 1:20-cv-11742-RWZFiled 09/23/20
                                    09/23/20  Entered
                                    Document Entered
                                              1        09/23/20
                                                 Filed 09/23/20 15:09:57
                                                       09/23/20 14:43:31  Desc
                                                                          Desc
                                                                 Page 12 of 21 Main
                                                                               Motion
                          for Document      PagePage
                              Leave to Appeal   24 of 833of 8



WHEREFORE, the Debtor respectfully requests that this Honorable Court grant this motion.



                                                     Respectfully submitted,

                                                     The Debtor,
                                                     Eric A. Beard,

                                                     By his attorney,

                                                     /s/ Matthew M. Hamel
                                                     Matthew M. Hamel, Esquire
                                                     Ravosa Law Offices, P.C.
                                                     One South Avenue
                                                     Natick, MA 01760
                                                     (508)-655-3013
                                                     (617) 720-1104 (fax)
                                                     BBO No. 697773
                                                     mhamel@ravosalaw.com



Dated: September 23, 2020

                                 CERTIFICATE OF SERVICE


I, Matthew M. Hamel, Counsel to the Debtor, Eric A. Beard, certify that on this 23rd day of
September, 2020, I served the foregoing Motion for Leave to Appeal on all other Counsel of record
through the Court’s CM/ECF system, with which all Counsel have registered.


                                                     /s/ Matthew M. Hamel
                                                     Matthew M. Hamel, Esquire
Dated: September 23, 2020




                                                 8
                                                                                                    24
 Case 19-11823        110 Filed 09/23/20
                 Doc 108
       Case 1:20-cv-11742-RWZ   Document 1Entered
                                             Filed 09/23/20 15:09:57
                                                   09/23/20 14:54:38
                                                             Page 13 ofDesc
                                                                        21 Main
                           Document
                            Document PagePage25
                                              1 of 33
                                                   8



                               UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MASSACHUSETTS

______________________________
                                                 )
IN RE:                                           )               CHAPTER 13
                                                 )               CASE NO. 19-11823-JEB
ERIC A. BEARD,                                   )
                                                 )
                                                 )
                 Debtor                          )
                                                 )

                                 MOTION FOR LEAVE TO APPEAL

To the Honorable United States District Judge:

         Now comes the Debtor, Eric A. Beard (“Debtor”), and respectfully moves this Honorable

Court, pursuant to Fed. R. Bankr. P. 8004(a) to grant this Motion for Leave to Appeal the Bankruptcy

Court’s Order denying the Debtor’s Motion for Summary Judgment pursuant to 28 U.S.C. §

158(a)(3). In support thereof, and in conformity with Fed. R. Bankr. P. 8004(b)(1), the Debtor states

as follows.

                               RELEVANT FACTUAL BACKGROUND

   1. The Debtor’s Motion for Summary Judgment was filed in the context of a contested matter

         between the Debtor and Metropolitan Life Insurance Company (“Creditor”) relative to the

         Creditor’s Objection to the Debtor’s homestead exemption.

   2. The Creditor, prior to the filing of the instant bankruptcy case, brought an action and obtained

         a judgment, on a count of unjust enrichment, against the Debtor, in the amount of

         $217,000.00, in the United States District Court for the District of Massachusetts (Civil

         Action No. 16-11782-PBS) based on a mistaken overpayment of life insurance proceeds by

         the Creditor to the Debtor (“the prior civil litigation”).




                                                                                                         25
    Case 19-11823   Doc 108
                         110 Filed 09/23/20
          Case 1:20-cv-11742-RWZ   Document 1Entered
                                                Filed 09/23/20
                                                      09/23/20 14:54:38
                                                               15:09:57
                                                                Page 14 ofDesc
                                                                           21 Main
                              Document
                               Document PagePage26
                                                 2 of 33
                                                      8



     3. However, prior to the conclusion of the civil litigation, and indeed before its commencement,

         the Debtor spent the overpayment proceeds, in material part, on needed renovations to his

         primary residence.

     4. The Creditor maintained throughout the prior civil litigation that it mistakenly overpaid the

         Debtor on the Debtor’s father’s life insurance policy (on which policy the Debtor was named

         as the sole beneficiary), due in sole part to a mistake made by the United States Office of

         Personnel Management (“OPM”) which listed an incorrect date of death for the decedent,

         thereby altering the amount of money due to the Debtor under the life insurance policy. 1

     5. On May 29, 2019, the Debtor filed a Voluntary Petition under Chapter 13 of the United States

         Bankruptcy Code.

     6. On July 3, 2019, the Debtor filed, among other things, his Schedule C, listing a claimed

         homestead exemption, pursuant to Mass. Gen. Laws c. 188 § 3, in the amount of

         $292,316.47, 2 pursuant to a Declaration of Homestead duly recorded in the Middlesex

         (Southern District) Registry of Deeds, in Book 68329, Page 383.

     7. Creditor filed an Objection to the Debtor’s Claim of Homestead on August 8, 2019, alleging

         two arguments: (1) that the homestead exemption does not apply to Creditor’s mistaken

         disbursement of funds; and (2) that the homestead exemption should be reduced, by operation

         of 11 U.S.C. § 522(o), by the amount of Creditor’s Claim. Both arguments contain allegations

         of fraud on the part of the Debtor, allegations not made in the prior civil litigation.

     8. After engaging in discovery, the Debtor brought a timely motion for summary judgment on all

         of the Creditor’s arguments.



1
  Said policy was administered by the Creditor pursuant to the Federal Employees Group Life Insurance Act (“FEGLIA”).
The Debtor’s father was an employee of the Federal Government, working for the United States Postal Service.
2
  See: In re: Eric A. Beard, Doc. 14.



                                                          2
                                                                                                                        26
Case 19-11823        110 Filed 09/23/20
                Doc 108
      Case 1:20-cv-11742-RWZ   Document 1Entered
                                            Filed 09/23/20 15:09:57
                                                  09/23/20 14:54:38
                                                            Page 15 ofDesc
                                                                       21 Main
                          Document
                           Document PagePage27
                                             3 of 33
                                                  8



 9. The Debtor alleged that the issue of the Debtor’s allegedly-fraudulent intent was one which

     could have been litigated in the prior civil litigation and that, therefore, the Creditor was

     barred by res judicata from re-litigating the issue of fraud in the bankruptcy case.

 10. The Debtor further alleged that the Creditor’s showing of the Debtor’s allegedly-fraudulent

     intent was insufficient, as a matter of law, to put the issue into genuine dispute in light of the

     Debtor’s evidence of his lack of fraudulent intent, pursuant to the holding in Max Sugarman

     Funeral Home, Inc. v. A.D.B. Inv’rs, 926 F.2d 1248 (1st Cir. 1991).

 11. The Debtor also alleged that the principle of judicial estoppel should bar the Creditor’s change

     in position from the prior civil litigation, on which it obtained a judgment on the merits, to an

     inconsistent position asserted in the bankruptcy. The Debtor has elected to not pursue this

     issue on appeal.

 12. At the hearing on the Debtor’s Motion for Summary Judgment, the Bankruptcy Court granted

     the Motion on the Creditor’s state-law argument, holding that the relevant state law was pre-

     empted by federal law.

 13. However, on the Creditor’s 11 U.S.C. § 522(o) claim, the Bankruptcy Court held that Brown

     v. Felsen, 442 U.S. 127 (1979), and its progeny, applied because the 11 U.S.C. § 522(o) was

     similar to the issue raised therein (the bankruptcy discharge) and that, therefore, res judicata

     did not apply. The Debtor respectfully disputes this holding.

 14. The Bankruptcy Court further gave no weight to the Debtor’s sworn testimony contained in

     the record on Summary Judgment (seeming to allude that the Debtor should have included an

     affidavit – as opposed to the provided sworn answers to interrogatories) and held that the

     Creditor had met its burden of putting a material issue (that of the Debtor’s allegedly-

     fraudulent intent) in genuine dispute. The Debtor similarly respectfully disputes this holding.




                                                  3
                                                                                                          27
Case 19-11823        110 Filed 09/23/20
                Doc 108
      Case 1:20-cv-11742-RWZ   Document 1Entered
                                            Filed 09/23/20 15:09:57
                                                  09/23/20 14:54:38
                                                            Page 16 ofDesc
                                                                       21 Main
                          Document
                           Document PagePage28
                                             4 of 33
                                                  8



                                  QUESTIONS PRESENTED

 15. The Debtor’s appeal, if leave is granted, will concern the following questions:

        a. Does Brown v. Felsen’s exception to the applicability of res judicata in bankruptcy

            cases apply to actions brought under 11 U.S.C. § 522(o), and, if not, does res judicata

            bar the Creditor from litigating the issue of fraud in the Debtor’s bankruptcy case?;

            and

        b. Did the Bankruptcy Court commit reversible error in not giving any weight to the

            Debtor’s presentation of testimony in the form of sworn answers to interrogatories,

            instead of an affidavit(s), and in finding that the Creditor’s presented evidence was

            sufficient as a matter of law to put a material fact into genuine dispute?

                                       RELIEF SOUGHT

 16. The Debtor respectfully requests that this Honorable Court enter an Order Reversing the

     Bankruptcy Court’s denial of the Debtor’s Motion for Summary Judgment and Granting said

     Motion on all counts.

 17. Alternatively, the Debtor respectfully requests that this Honorable Court enter an Order

     Vacating the Bankruptcy Court’s Denial of the Debtor’s Motion for Summary Judgment and

     remanding the matter to the Bankruptcy Court for further proceedings consistent with this

     Court’s opinion.

                                          ARGUMENT

 18. The Debtor respectfully requests that this Honorable Court grant the Debtor’s Motion for

     Leave to appeal on the issue of res judicata as the issue is: (1) a controlling question of law;

     (2) on which there is substantial ground for difference of opinion; and (3) an appeal on which




                                                 4
                                                                                                        28
    Case 19-11823   Doc 108
                         110 Filed 09/23/20
          Case 1:20-cv-11742-RWZ   Document 1Entered
                                                Filed 09/23/20
                                                      09/23/20 14:54:38
                                                               15:09:57
                                                                Page 17 ofDesc
                                                                           21 Main
                              Document
                               Document PagePage29
                                                 5 of 33
                                                      8



           basis will materially advance the ultimate termination of the litigation. 3

      19. The issue of res judicata controls the outcome of the litigation because, if the Court finds that

           the doctrine applies, then the Creditor would be precluded from bringing all of its charges

           against the Debtor to trial, all of which involve allegations of fraud.

      20. Res judicata, like the standing issue identified in Pacamor Bearings Inc. v. Minebea Co., Ltd.,

           892 F.Supp. 347, 361 (D.N.H. 1995), controls all issues in these proceedings.

      21. Furthermore, there exists substantial ground for difference of opinion on this issue because the

           issue has not been conclusively determined by appellate authority. See In re: Bank of New

           England at 653 (“(c)ircuit law limits the 'statutory anodyne' of certification to ‘rare cases,’

           ‘where the proposed intermediate appeal presents one or more difficult and pivotal questions

           of law not settled by controlling authority,’” (internal citations omitted)).

      22. The Creditor cited to Brown v. Felsen for the proposition that res judicata did not apply to

           these proceedings.

      23. However, Brown examined, and is typically cited in conjunction with, res judicata issues as

           they affect actions to consider dischargeability of debts (under 11 U.S.C. § 523) or denial of

           discharge actions. See In re Chew, 496 F.3d 11, 18 (“Brown is ‘generally regarded as a

           ‘narrow’ ‘exception to the general rule that claim preclusion does apply to bankruptcy

           proceedings.’ Accordingly, several circuits have recognized that Brown applies to the federal

           dischargeability issue, but not to the issues of definition of property in the estate which

           Congress has given the states a key role,’”).

      24. Creditor cited to no case law that expressly controls the issue of res judicata as applied to 11

           U.S.C. § 522(o), nor is the Debtor aware of any case law that expressly controls the issue.



3
    In re Bank of New England Corp., 218 B.R. 643, 652 (B.A.P. 1st Cir. 1998).



                                                             5
                                                                                                              29
Case 19-11823        110 Filed 09/23/20
                Doc 108
      Case 1:20-cv-11742-RWZ   Document 1Entered
                                            Filed 09/23/20 15:09:57
                                                  09/23/20 14:54:38
                                                            Page 18 ofDesc
                                                                       21 Main
                          Document
                           Document PagePage30
                                             6 of 33
                                                  8



 25. The Debtor cited to In re Chew for the proposition that the proceedings at bar more closely

     resemble those in Chew than they do the Brown facts, but the Debtor concedes that the facts

     of the case at bar do not exactly mirror those in Chew, therefore, room for difference of

     opinion exists.

 26. Lastly, the Debtor avers that invocation of res judicata, will end the litigation.

 27. If the Creditor is barred from asserting its fraud theories in the bankruptcy, the Bankruptcy

     Court will have no option but to dismiss the Creditor’s Objection, thereby ending this

     contested matter.

 28. The Debtor respectfully requests that this Honorable Court Grant the Debtor’s Motion for

     Leave to appeal on the issue of the sufficiency, as a matter of law, of the evidence presented

     by the Creditor on the record on Summary Judgment because the ruling constitutes a collateral

     order, worthy of review at this stage of the proceedings.

 29. As the 1st Circuit B.A.P. held in Bank of New England Corp.at 649, “the First Circuit's model

     for identifying collateral orders is four-pronged. To qualify as a reviewable collateral order,

     the summary judgment order on Count VI must have: (1) conclusively determined, (2) an

     important legal question, (3) completely separate from the merits of the primary action, and

     (4) be effectively unreviewable on appeal from a final judgment on the remaining counts.”

 30. In denying the Debtor’s Motion for Summary Judgment on this issue, the Bankruptcy Court

     conclusively ruled that the evidence presented by the Creditor was sufficient to put a material

     fact into genuine dispute, despite controlling case law and the furnishment of evidence by the

     Debtor suggesting a non-fraudulent motive.

 31. This question is important because the ruling appears, in the Debtor’s opinion, with due

     respect to the Honorable Bankruptcy Court Judge, to go against established First Circuit




                                                  6
                                                                                                       30
Case 19-11823        110 Filed 09/23/20
                Doc 108
      Case 1:20-cv-11742-RWZ   Document 1Entered
                                            Filed 09/23/20 15:09:57
                                                  09/23/20 14:54:38
                                                            Page 19 ofDesc
                                                                       21 Main
                          Document
                           Document PagePage31
                                             7 of 33
                                                  8



     precedent regarding the sufficiency of evidence presented at Summary Judgment.

 32. The Creditor, in support of its attempt to put the issue of the Debtor’s intent into genuine

     dispute, cited solely to allegedly-perceived “badges of fraud” in the facts of the prior civil

     litigation, as summarized in the Findings of Fact and Conclusions of Law issued by the

     District Court in said prior litigation.

 33. The Debtor cited extensive testimony, in the form of sworn answers to interrogatories

     regarding his non-fraudulent intent in spending the overpayment proceeds (that he was simply

     trying to make his then-dilapidated house livable), and further cited to the holding in

     Sugarman Funeral Homes that a party may only rely on badges of fraud to prove fraudulent

     intent in the absence of significant clear evidence of a legitimate supervening purpose.

 34. The Debtor believes that the evidence presented by the Creditor was insufficient, as a matter

     of law, in light of the Debtor’s proffered evidence of a legitimate supervening purpose, to

     remove the issue of the Debtor’s intent from genuine dispute.

 35. Furthermore, the question of sufficiency of evidence is wholly separate and distinct from the

     underlying causes of action, as it turns on an interpretation of Fed. R. Civ. P. 56, made

     applicable to bankruptcy proceedings by Fed. R. Bankr. P. 7056 and Fed. R. Bankr. P.

     9014(c), and not on any substantive issues relevant to the contested matter.

 36. Lastly, the issue will be unreviewable on appeal from a final, post-trial, judgment because an

     appeal post-trial would concern the record presented at trial, rather than the record presented

     on Summary Judgment.

                                         COPY OF ORDER

 37. Pursuant to Fed. R. Bankr. P. 8004(b)(1)(E), a copy of the Bankruptcy Court Order

     accompanies this Motion for Leave to Appeal.




                                                  7
                                                                                                       31
 Case 19-11823        110 Filed 09/23/20
                 Doc 108
       Case 1:20-cv-11742-RWZ   Document 1Entered
                                             Filed 09/23/20 15:09:57
                                                   09/23/20 14:54:38
                                                             Page 20 ofDesc
                                                                        21 Main
                           Document
                            Document PagePage32
                                              8 of 33
                                                   8



WHEREFORE, the Debtor respectfully requests that this Honorable Court grant this motion.



                                                     Respectfully submitted,

                                                     The Debtor,
                                                     Eric A. Beard,

                                                     By his attorney,

                                                     /s/ Matthew M. Hamel
                                                     Matthew M. Hamel, Esquire
                                                     Ravosa Law Offices, P.C.
                                                     One South Avenue
                                                     Natick, MA 01760
                                                     (508)-655-3013
                                                     (617) 720-1104 (fax)
                                                     BBO No. 697773
                                                     mhamel@ravosalaw.com



Dated: September 23, 2020

                                 CERTIFICATE OF SERVICE


I, Matthew M. Hamel, Counsel to the Debtor, Eric A. Beard, certify that on this 23rd day of
September, 2020, I served the foregoing Motion for Leave to Appeal on all other Counsel of record
through the Court’s CM/ECF system, with which all Counsel have registered.


                                                     /s/ Matthew M. Hamel
                                                     Matthew M. Hamel, Esquire
Dated: September 23, 2020




                                                 8
                                                                                                    32
    Case
     Case19-11823
           19-11823 Doc
                      Doc109
                           110 Filed
                                 Filed
            Case 1:20-cv-11742-RWZ   09/23/20
                                       09/23/20
                                       Document Entered
                                                 Entered
                                                 1       09/23/20
                                                     Filed  09/23/20
                                                                   15:00:46
                                                            09/23/20 15:09:57
                                                                      Page 21Desc
                                                                              ofDesc
                                                                                 21Notice
                                                                                     Main of
                                 Document
                                  Appeal to DC Page
                                                 Page331ofof33
                                                             1
                                   UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF MASSACHUSETTS


In Re:   Eric A. Beard                                               Chapter 13
                                                                     Bankruptcy Case 19−11823
                                                                     Judge Janet E. Bostwick



                          NOTICE OF FILING OF APPEAL TO DISTRICT COURT




On SEPTEMBER 23, 2020, the appellant, Eric A. Beard filed a Notice of Appeal and an Election to have the
appeal heard by the United States District Court for the District of Massachusetts in the above referenced case.

Please refer to 28 U.S.C. § 158(c)(1), Fed. R. Bankr. P. 8001 et seq., and Local Rule 203 of the District Court.
Also, pursuant to Fed. R. Bankr. P. 8009, the appellant must file with the Clerk of the Bankruptcy Court a
designation of the items to be included in the record on appeal and a statement of the issues to be presented within
the deadline set forth in the rule and serve a copy on the appellee(s).

The appellee(s) may file a designation of additional items to be included in the record within fourteen (14) days
after service of the appellant's designation and statement of issues. The parties shall consult Fed. R. Bankr. P. 8009
for deadlines applicable to cross−appeals.

Upon the filing of the designation of the items to be included in the record on appeal and the statement of issues to
be presented, and after expiration of the fourteen (14) day period for the appellee(s) to file a designation of
additional items, the Clerk's Office will forward the designation(s) and statement to the District Court
electronically.

If a party to the appeal designates any document placed under seal to be part of the record on appeal, that party
must file a motion with the District Court to accept the document under seal. If the District Court grants the motion,
the movant must notify the Bankruptcy Court of the ruling. See Fed. R. Bankr. P. 8009(f).

It is the duty of the parties to order a transcript of the proceedings or relevant parts thereof. If no transcript is
ordered, the parties must advise the Bankruptcy Court by filing "Certificate of No Transcript Ordered." See Fed. R.
Bankr. P. 8009(b).

It is the duty of the parties to ensure that the record on appeal is complete.



Date:9/23/20                                                         Mary P. Sharon
                                                                     Clerk, U.S. Bankruptcy Court


                                                                     By the Court,

                                                                     Cynthia Young
                                                                     Deputy Clerk
                                                                     (617) 748− 5321




                                                                                                                         33
